       Case 2:19-cv-00338-GMB Document 1 Filed 05/10/19 Page 1 of 11



        IN THE UNITED STATES.,DISTRICT COURT FOR THE
                MIDDLE0.1-StilICTOF ALABAMA
                     NORTIRINW rIVISION
                     2019 MAI J A U.
 STEPHANIE M.DESSELLE,
                                 -.(
                                 c-v
      PLAINTIFF,                            Case No.: :VI"Di-(Wel
                                  )
                                  )
      V.
                                     JURY TRIAL DEMANDED
 IVY CREEK HEALTHCARE LLC,
 D/B/A PHYSICAL EXPRESS LLC,

       DEFENDANT(S).

                                  COMPLAINT

I.    JLTRISDICTION
      1.     This suit is authorized and instituted under the Employee Retirement

Income Security Act of 1974, 29. U.S.C. §§ 1001, et seq.,(EIUSA).

      2.     This suit is authorized and instituted under the Consolidated Omnibus

Budget Reconciliation Act of 1985, 29 U.S.C. §§ 1161-69 et seq.,(COBRA).

II.   PARTIES
      3.    Plaintiff, Stephanie M.Desselle,("Plaintiff' or `Desselle)is a resident

of Elmore, Elmore County, Alabama, and,performed work for the Defendant in the

counties composing the Middle District of Alabama during the events of this case.

Thus, under 28 U.S.C. § 1391(b), venue for this action lies in the Northern Division.

      4.     Defendant Ivy Creek Healthcare LLC d/b/a Physical Express LLC

("Defendanr) is a company registered and doing business in the State of Alabama
        Case 2:19-cv-00338-GMB Document 1 Filed 05/10/19 Page 2 of 11



and has sufficient minimum contacts with the State of Alabama that it is subject to

service of process in Alabama.

III. FACTS

      5.       Desselle incorporates by reference and realleges each of the preceding

paragraphs as if fully set out herein.

      6.       Desselle began working for Physical Express on or about January 6,

2014 under Dr. Steven Allen.

      7.       In October of 2016, Desselle started nursing school.

      8.       At that time, Desselle entered a contract with Physical Express where

Physical Express paid for a percentage of Desselle's tuition based on her grades.

      9.       In exchange for tuition payments, Desselle was obligated to work for

Physical Express for four(4) years after graduation.

      10.      In August of2016, Dr. Allen sold Physical Express to Ivy Creek.

      11.      In April of 2018, Office Manager, Sarah Chandler, offered Desselle a

raise for her work and years of dedication to the company.

      12.      Approximately four weeks later Defendant experienced a significant

decline in patients.

      13.      In May, Desselle followed-up with Chandler about the raise that she

was offered.

      14.      Chandler provided Desselle with the paperwork necessary for the raise.
        Case 2:19-cv-00338-GMB Document 1 Filed 05/10/19 Page 3 of 11



      15.    That same week, Desselle received her first write-up during her

employment with Defendant.

      16.    Defendant continued to experience a decline in patient numbers.

      17.    In June, Defendant terminated three(3)employees.

      18.    In July, Defendant terminated two(2)additional employees.

      19.    Desselle's son had a long-standing heart condition.

      20.   In July, Desselle learned that her son would need life-saving heart

surgery.

      21.    Desselle's son's surgery was scheduled for August 21, 2018, at

Children's Hospital.

      22.    Desselle spoke with Chandler and others at work about her son's

condition and need for surgery.

      23.    On July 31, 2018, a meeting was held between Chandler, Head Nurse,

Tiffany Mims, Owner Mike and his wife Tanya Bruce about cutting costs.

      24.    On August 1, 2018, Desselle worked a full shift from 7:30 a.m. until

6:00 p.m.

      25.    After Desselle's shift, she was called into a meeting with Chandler and

Mims.

      26.    During the meeting, Desselle was provided a write-up and kept at the

office for two-hours to discuss the write-up.
        Case 2:19-cv-00338-GMB Document 1 Filed 05/10/19 Page 4 of 11



      27.   Before allowing Desselle to leave, Chandler requested Desselle's badge

and terminated her employment.

      28.   On August 6, 2018, Desselle sent a text message to Chandler asking

how long her health insurance would be active.

      29.   Desselle received no response from Chandler.

      30.   On August 7, 2018, Desselle sent a text message to Tanya Bruce

inquiring how long her insurance would be active.

      31.   Desselle received no response from Tanya Bruce.

      32.   On or about August 16, 2018, Children's Hospital called and informed

Desselle that the insurance was cancelled on July 31, 2018.

      33.   On August 21, 2018, Desselle sent a text to Chandler and again asked

about continued insurance coverage information.

      34.   Chandler directed her to speak with Tanya Bruce.

      35.   Desselle informed Chandler she had emailed Tanya Bruce and did not

receive a response.

      36.   On August 28,2018,Desselle emailed Mike Bruce inquiring where she

could obtain COBRA information.

      37.   On or ' about August 30, 2018, Desselle received COBRA

documentation.
        Case 2:19-cv-00338-GMB Document 1 Filed 05/10/19 Page 5 of 11



      38.   On August 31, 2018, Desselle express mailed the completed COBRA

documentation and payment.

      39.   Desselle's son's heart surgery was rescheduled for September 25,2018.

      40.   On or about September 6,2018, Children's Hospital contacted Desselle

and informed her that COBRA insurance was not active.

      41.   Desselle called the COBRA office and was informed that the payment

was received but Defendant had not processed the request.

      42.   Defendant is self-insured.

      43.   On September 7, 2018, Desselle received an email from Tanya Bruce

asking for proof of guardianship of her son.

      44.   Subsequently, the COBRA representative stated that Defendant denied

coverage for the policy.

IV.   COUNT ONE — ERISA INTERFERENCE
      45.   Desselle incorporates each fact and allegation contained in the

foregoing paragraphs as though fully restated herein.

      46.   Defendant employed Desselle as a medical assistant.

      47.   Desselle was qualified for the position of medical assistant.

      48.   Defendant provided medical insurance for its employees.

      49.   Defendant is self-insured.
         Case 2:19-cv-00338-GMB Document 1 Filed 05/10/19 Page 6 of 11



        50.   Defendant deducted money from Desselle's paycheck that was paid

toward her insurance policy.

        51.   Desselle's son needed life-saving heart surgery, which was scheduled

for August 21, 2018.

        52.   Defendant terminated Desselle's health insurance policy on July 31,

2018.

        53.   Defendant then terminated Desselle's employment on August 1, 2018.

        54.   Defendant offered Desselle a raise in April of 2018 because of her

performance and dedication to Defendant.

        55.   Defendant was aware of Desselle's son's health condition and

upcoming surgery.

        56.   In violation of ERISA, Defendant terminated Desselle's employment

to prevent Desselle's use of health insurance benefits for her son.

        57.   Because of Defendant's violation of ERISA, Desselle has been

damaged, suffering loss of pay, loss of benefits, and mental anguish.

V.      COUNT TWO — ERISA RETALIATION
        58.   Desselle hereby incorporates each fact and allegation contained in the

foregoing paragraphs as though fully restated herein.

        59.   Defendant employed Desselle as a medical assistant.

        60.   Desselle was qualified for the position of medical assistant.
         Case 2:19-cv-00338-GMB Document 1 Filed 05/10/19 Page 7 of 11



        61.   Defendant provided medical insurance for its employees.

        62.   Defendant is self-insured.

        63.   Defendant deducted money from Desselle's paycheck that was paid

toward her insurance policy.

        64.   Desselle's son needed life-saving heart surgery, which was scheduled

for August 21, 2018.

        65.   Defendant terminated Desselle's health insurance policy on July 31,

2018.

        66.   Defendant then terminated Desselle's employment on August 1, 2018.

        67.   Defendant offered Desselle a raise in April of 2018 because of her

performance and dedication to Defendant.

        68.   Defendant was aware of Desselle's son's health condition and

upcoming surgery.

        69.   In violation of ERISA, Defendant terminated Desselle's employment

to prevent Desselle's use of health insurance benefits for her son.

        70.   Because of Defendant's violation of ERISA, Desselle has been

damaged, suffering loss of pay, loss of benefits, and mental anguish.

VI.     COUNT THREE - WRONGFUL DENIAL OF COBRA BENEFITS
        71.   Desselle hereby incorporates each fact and allegation contained in the

foregoing paragraphs as if fully restated herein.
        Case 2:19-cv-00338-GMB Document 1 Filed 05/10/19 Page 8 of 11



      72.   On or about August 16, 2018, Children's Hospital called and inforrned

Desselle that the insurance was cancelled on July 31, 2018.

      73.   On August 21, 2018, Desselle sent a text to Chandler and again asked

about continued insurance coverage inforrnation.

      74.   Chandler directed her to speak with Tanya Bruce.

      75.   Desselle inforrned Chandler that she had emailed Tanya Bruce and did

not receive a response.

      76.   On August 28,2018,Desselle emailed Mike Bruce inquiring where she

could obtain COBRA information.

      77.   On or about August 30, 2018, Desselle received COBRA

documentation.

      78.   On August 31, 2018, Desselle express mailed the completed COBRA

documentation and payment.

      79.   Desselle's son's heart surgery was rescheduled for September 25,2018.

      80.   On or about September 6,2018,Children's Hospital contacted Desselle

and informed her that COBRA insurance was not active.

      81.   Desselle called the COBRA office and was inforrned that the payment

was received but Defendant had not processed the request.

      82.   Defendant is self-insured.
        Case 2:19-cv-00338-GMB Document 1 Filed 05/10/19 Page 9 of 11



      83.      On September 7, 2018, Desselle received an email from Tanya Bruce

asking for proof of guardianship of her son.

      84.      Subsequently, the COBRA representative stated that Defendant denied

coverage for the policy.

      85.      Defendant wrongfully denied Desselle's COBRA benefits.

      86.      Because ofDefendant's COBRA violation, Desselle has been damaged.

vII. PRAYER FM RELIEF
      WHEREFORE,Plaintiff respectfully prays for the following relief:


      A.       Grant Plaintiff a permanent injunction enjoining the Defendant, its

agents, successors, employees, attorneys and those acting in concert with the

Defendant and at the Defendant's request from continuing to violate the terms ofthe

Employee Retirement Income Security Act of 1974, as amended;

      B.       Grant Plaintiff a permanent injunction enjoining the Defendant, its

agents, successors, employees, attorneys and those acting in concert with the

Defendant and at the Defendant's request from continuing to violate the terms ofthe

Consolidated Omnibus Budget Reconciliation Act of 1985, as amended;

      C.       Enter an Order requiring the Defendant to make Plaintiff whole by

awarding reinstatement to the position she would have had, had she not been

terrninated;
       Case 2:19-cv-00338-GMB Document 1 Filed 05/10/19 Page 10 of 11



      D.     Award her back pay,together with employment benefits, compensatory

damages, punitive damages, front pay, liquidated damages; special damages;

nominal damages;

      E.     Attorneys' fees and costs;

      F.     Plaintiff requests that the Court award Plaintiff equitable relief as

provided by applicable law; and,

      G.     Any different or additional relief as may be determined by the Court to

which Plaintiff is entitled.

            PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY
       Case 2:19-cv-00338-GMB Document 1 Filed 05/10/19 Page 11 of 11




 OF COUNSEL:                                Felicia Long


The Fonteneau Firm LLC
A Member ofthe Five Points Law Group LLC
2151 Highland Avenue, Suite 205
Birmingham, Alabarna 35205
T: 205.564.9005 F: 205.564.9006


Please serve Defendant as follows:
Ivy Creek Healthcare LLC
D/B/A Physical Express LLC
c/o Michael Bruce
201 Mariarden Rd
Dadeville, AL 36853
